Citation Nr: 0103750	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  


FINDING OF FACT

The veteran's internal and external hemorrhoids are 
manifested by persistent bleeding with secondary anemia. 


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for the 
veteran's hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts pertinent to 
this issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
this regard, the Board notes the representative's request for 
remand for additional VA gastrointestinal examination.  The 
Board finds that the November 1998 VA compensation 
examination, which included the veteran's subjective 
complaints, his wife's reporting of symptomatology, clinical 
findings from physical examination, including range of motion 
testing, multiple diagnoses, and a medical opinion relating 
chronic anemia, in part, to the veteran's chronic 
hemorrhoids, is adequate for rating purposes.  Additionally, 
a September 1998 VA summary of hospitalization includes 
significant findings sufficient to rate the veteran's 
service-connected hemorrhoids.  The Board finds that the 
veteran has been assisted in the development of his claim in 
accordance with the Veterans Claims Assistance Act of 2000, 
and that the November 1998 VA examination report is adequate 
for rating purposes.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the veteran's hemorrhoids and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
entitlement to compensation has already been established and 
an increase in the assigned rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  Although the recorded history 
of a particular disability should be reviewed in order to 
make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Id.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Diagnostic Code 7336 provides that for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  Where there is persistent bleeding and with 
secondary anemia, or with fissures, a 20 percent rating is 
warranted.  38 C.F.R. § 4.114.

In this case, a 10 percent rating for service-connected 
hemorrhoids under Diagnostic Code 7336 was in effect from 
June 1949 to June 1950, a noncompensable rating was in effect 
from June 1950, and a 10 percent rating has been in effect 
from October 1987.  In September 1998, through his 
representative, the veteran filed a claim for increased 
compensation for hemorrhoids.  He contends that the maximum 
schedular rating of 20 percent is warranted, and that an 
extraschedular rating is also warranted, because he has a 
very low hemoglobin and experiences rectal bleeding.  

After a review of the evidence of record, the Board finds 
that the evidence of record more nearly approximates the 
schedular criteria under Diagnostic Code 7336 for a 20 
percent rating for service-connected hemorrhoids.  With 
regard to rectal bleeding, the Board notes that a September 
1998 summary of VA hospitalization recorded the veteran's 
history, which included denial of complaints of melena or 
bright red blood per rectum.  However, rectal examination at 
that time included a heme-positive brown stool, although the 
source of bleeding was not found upon physical examination.  
The November 1998 VA examination report reflects that the 
veteran reported symptomatic flares about once per month of 
his perirectal pain and swelling and tenderness with 
occasional bright red blood per rectum.  Rectal examination 
revealed internal and external hemorrhoids which were mildly 
tender but not engorged.  The relevant diagnosis included 
hemorrhoids with multiple surgeries.  

With regard to bleeding, the Board also notes the veteran's 
wife's personal hearing testimony in December 1999 before the 
undersigned member of the Board, sitting in Chicago, 
Illinois, to the effect that: she is a nurse, and is the one 
who takes care of the veteran; the veteran passed blood, 
fainted, and was bleeding when she had him taken to the 
hospital; that he bled at home, which came through his 
clothes, and was usually a red blood; the last incident was  
6 or 7 weeks prior, and these incidents occurred about every 
2 or 3 months; it was her opinion that the veteran's 
condition was getting worse.  The veteran also wrote on his 
VA Form 9 that he experienced rectal bleeding, for which he 
has to wear a sanitary pad at all times. 

Additionally, the evidence reflects that the veteran has had 
anemia which has been, at least in equal part, attributed by 
medical opinion to service-connected hemorrhoids.  The 
September 1998 summary of VA hospitalization reflects a 
finding of "severe anemia likely secondary to a GI bleed" 
which resolved with treatment at that time, including blood 
transfusion.  The November 1998 VA examination report notes a 
history or multiple hospital admissions for anemia, requiring 
multiple transfusions, the most recent of which was in 
September 1998.  The resulting diagnoses included chronic 
anemia with multiple severe exacerbations, secondary to 
occult blood loss from chronic hemorrhoids and 
diverticulosis.  

While the evidence of record, as strictly measured by 
frequency of occurrence of externally noticeable rectal 
bleeding associated with flare-ups, which occur about once a 
month, and only occasional bleeding associated therewith, 
does not demonstrate "persistent bleeding."  However, the 
Board notes that the clinical findings include occult blood 
loss and anemia, when coupled with the veteran's wife's 
testimony regarding blood in the veteran's stools, is 
sufficient to demonstrate bleeding which more nearly 
approximates "persistent bleeding."  The Board has 
considered the testimony of both the veteran and his wife 
regarding the frequency of rectal bleeding, and finds such 
testimony to be credible and not inconsistent with the 
clinical evidence of record.  The Board notes that the 
veteran's wife, as a registered nurse who has primary 
responsibility for his care, is in a position to testify 
regarding the symptomatology she has observed, including the 
frequency of rectal bleeding and the multiple severe 
exacerbations the veteran experiences.  

With regard to the diagnosed anemia, the Board notes that the 
medical opinion evidence in this case has attributed the 
veteran's anemia to both a non-service-connected disorder of 
diverticulosis and his service-connected disability of 
hemorrhoids.  Based on this evidence, the Board finds that 
the disability picture presented by the relevant evidence 
more nearly approximates the rating criteria for a 20 percent 
rating for external or internal hemorrhoids, within the 
meaning of Diagnostic Code 7336,  which includes persistent 
rectal bleeding and some secondary anemia.  38 C.F.R. § 4.7.  
This is the maximum schedular rating provided for external or 
internal hemorrhoids.  38 C.F.R. § 4.114. 

Finally, with respect to the assignment of a higher rating on 
an extraschedular basis, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2000).  In this regard, the Board has 
considered the history of the veteran's hemorrhoid 
disability, the current clinical manifestations, and the 
effect this disability may have on the earning capacity of 
the veteran under 38 C.F.R. §§ 4.1 and 4.2, and finds that 
there has been no showing by the veteran that his service-
connected hemorrhoids have resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  While the veteran has been hospitalized on 
multiple occasions, the medical opinion of record equally 
attributed the veteran's chronic anemia to blood loss from 
non-service-connected diverticulosis.  The record also 
reflects that the veteran has multiple diagnosed non-service-
connected disabilities which affect his earning capacity, 
including peptic ulcer disease, chronic obstructive pulmonary 
disease, hypertension, cataracts, diabetes mellitus, and 
tobacco dependence.  In the absence of such factors of marked 
interference with employment or frequent periods of 
hospitalization associated with service-connected 
hemorrhoids, the Board finds that the criteria for submission 
for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).







ORDER

A 20 percent rating for service-connected hemorrhoids is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

